DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
Claim Objections
Claims 24 and 28 are objected to because of the following informalities: lines 2-3 recite “a set of one or more filament portions”; however a set is defined by Merriam-Webster as “a number of things of the same kind that belong or are used together”, thus, a set cannot be “one” filament portion but rather requires a plurality of filament portion.  Thus, is it suggested to rephrase the aforementioned portion of lines 2-3 as “
Claim 29 is objected to because of the following informalities: line 3 recites “the bore hold”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 3 as “the bore hole .  Appropriate correction is required.
Appropriate correction is required.
Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-9, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nettles (US2017/0347757) or, in the alternative, under 35 U.S.C. 103 as obvious over  Rafaelian (USD848308).
Regarding claim 1, Nettles discloses a fashion accessory (10, Figures 1-7), comprising: a flexible cord (12) comprising multiple nodules (14) and one or more filament portions (not labeled, but is the linear portion of the cord disposed between adjacent nodules, best shown in Figure 4), where the one or more filament portions comprise a filament portion adjacent each nodule (best shown in Figure 4); and a monolithic (best shown in Figures 3-4, and 6), substantially rigid (“rigid metallic material”, refer to Paragraph [0021]) coupler (16) comprising two end portions (left half and right half, refer to Figure 6) connected by a bottom portion (bottom wall of Figure 6), wherein each end portion comprises a slot (refer to Paragraph [0023] which states that each of the apertures, 18, 22, may have an opening) configured to allow one of the one or more filament portions to be moved through the slot (when an opening is provided in arcuate portions 18, 22, said opening is configured to receive the filament portions and permit the filament portion to move therethrough), each end portion further comprises a bore hole (56) in communication with the slot in that end portion (when the open segment/slot is formed within the apertures, the only structure to have the open segment/slot is the solid portion of 62, refer to Figure 6; thus, providing an open segment/slot results in a configuration wherein the slot is in communication with the bore hole), and the one or more filament portions comprise an elastic material (the filament portions may be formed of “any suitable polymeric material, e.g., thermoplastic elastomer (TPE)” (refer to Paragraph [0017]), which are materials that exhibit elasticity; “the protrusions may be formed integrally with the cord…as a single continuous unit”, refer to Paragraph [0018] and the protrusions may be formed of a polymeric material having resilient properties including TPE, or rubber, refer to Paragraph [0019]; “In one embodiment, the protrusions 14 are made of a material that is more flexible than the slidable member 16, such that the protrusions 14 deflect inward toward the cord 12 as the slidable member 16 slides over the protrusion 14”, refer to Paragraph [0021]), and are elongated when the flexible cord is in a longitudinally stretched state as compared to when the flexible cord is in a relaxed state (the materials from which the flexible cord is formed exhibits elastic properties, wherein by definition, when cords made of materials exhibiting elastic properties are stretched along a longitudinal direction, the cord will be more elongated compared to a non-stretched state).  
	Alternatively, although Nettles discloses an opening (refer to Paragraph [0023]), the opening is not depicted in the figures.  Rafaelian discloses a coupling (Figures 1-8), similar to that of Nettles, comprising a bottom portion (refer to annotated Figure 4, below) and two end portions (refer to annotated Figure 4, below) wherein each end portion comprises a bore hole and a slot in communication with respective bore holes (refer to annotated Figure 4, below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nettles’ fashion accessory such that each end portion comprises a slot configured to allow one of the one or more filament portions to be moved through the slot, as taught by Rafaelian, since Nettles discloses that an opening may be provided within each of the end portions and since such a modification provides the advantage of permitting a more easy attachment of the coupler to the fashion accessory.

    PNG
    media_image1.png
    418
    668
    media_image1.png
    Greyscale


Regarding claims 4 and 20, Nettles, or alternatively, the combination of Nettles and Rafaelian disclose the fashion accessory of claim 1.  Nettles further discloses wherein a first one of the nodules is configured to be captured within a first end portion of the two end portions and a second one of the nodules is configured to be captured within a second end portion of the two end portions, respectively, when an adjacent filament portion is moved through the slot and into the bore hole of the first end portion (“the protrusions 14 deflect inward toward the cord 12 as the slidable member 16 slides over the protrusion”, refer to Paragraph [0021]; thus a first and second protrusion, which is analogous to a first and second nodule of the instant invention is momentarily captured within the first end and the second end, respectively of the rigid coupler).
Regarding claim 6, Nettles, or alternatively, the combination of Nettles and Rafaelian discloses the fashion accessory of claim 1, as applied above.  Nettles further discloses wherein the one or more filament portions are configured to be stretched while being moved through the slot, and to have a reduced diameter while being stretched.  Nettles’ filament portions may be formed of “any suitable polymeric material, e.g., thermoplastic elastomer (TPE)” (refer to Paragraph [0017]), which are materials that exhibit elasticity.  Since the one or more filament portions may be formed of an elastic material, when being stretched, the elastic material of the filament portions will exhibit some stretch so as to be fit/move through the slot; when the filament portions are stretched, mass is conserved and the cross-section/diameter must reduce in order for the filament to stretch/have an increase in length).
Regarding claim 7, Nettles, or alternatively, the combination of Nettles and Rafaelian discloses the fashion accessory of claim 1, wherein the fashion accessory is configured for use as a hair tie (since the fashion accessory comprises an open loop, 26, a user may pass their hair therethrough for use as a hair tie).
Regarding claim 8, Nettles, or alternatively, the combination of Nettles and Rafaelian discloses the fashion accessory of claim 1, wherein the fashion accessory is configured for use as a jewelry item (best shown in Figure 5, wherein the fashion accessory comprises a decorative shape attached thereto, thereby providing a jewelry item).
Regarding claim 9, Nettles, or alternatively, the combination of Nettles and Rafaelian discloses the fashion accessory of claim 1, wherein the fashion accessory is configured for use as a belt (since the fashion accessory comprises an adjustable open loop, 26, a user may wrap the device about a doll’s waist, a wallet or purse, or a small pet, thereby forming a belt).
Claims 1, 4, 7-9, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiharu (JPH07279018A) in view of Min-Cheol (KR-20050114828), and Chou (US2013/0247336).
Regarding claim 1, Yoshiharu discloses a fashion accessory (Figures 1-9; additionally refer to Abstract which states that the device can be used as a “hair rubber for binding hair”), comprising: a flexible cord (1) comprising multiple nodules (8) and one or more filament portions (2), where the one or more filament portions comprise a filament portion adjacent each nodule (best shown in Figures 1, 2, 5; additionally refer at least to Paragraph [0001] which states that the filament portions are “elastic and freely expands and contracts”) and the one or more filament portions comprise an elastic material (“the cord body 2 has elasticity”, refer to Paragraph [0010]), and are elongated when the flexible cord is in a longitudinally stretched state as compared to when the flexible cord is in a relaxed state (when the filament/cord is stretched, the cord must increase in length due to its elasticity, where the increase in length is effected by an elongation of the elastic portion, i.e. the filament portion). Yoshiharu does not disclose a monolithic, substantially rigid coupler comprising two end portions connected by a bottom portion, wherein each end portion comprises a slot configured to allow one of the one or more filament portions to be moved through the slot, each end portion further comprises a bore hole in communication with the slot in that end portion; however, Yoshiharu does disclose that the device may be used as a hair rubber for binding hair, wherein a device that binds hair is typically formed into a loop in order to retain a user’s hair therein.  It would be obvious to provide some coupling means to form Yoshiharu’s flexible cord into a closed loop so that the cord may perform its intended use of binding hair.  Mei-Cheol discloses a similar fashion accessory (Figures 3-6) to be used for bundling a user’s hair (refer at least to the Abstract, Page 5 of Translation) comprising an elastic (“rubber band or elastic material having a good elasticity”, refer to Page 6, second Paragraph  of the Translation) cord (15, 20, Figure 2) having a plurality of protrusions (15, Figure 2) and a plurality of filaments disposed between each of the protrusions (best shown in Figure 2, wherein each protrusion, 20, is separated by a linear/filament portion), and a monolithic coupler (Figure 4) having first and second ends (left and right sides of coupler shown in Figure 4), the first and second ends connected by a bottom portion (top wall as shown in Figure 4) a slot (36) through which a filament of the flexible cord may be passed through such that the protrusions are captured in the first and second ends of the coupler, wherein the slot is in communication with a bore hole (not labeled but is the hollow interior of coupling).  Min-Cheol’s coupler allows a wearer to easily “adjust as much as possible”, the size of the loop about a user’s hair and also permits the hair accessory to be “easily loosened” (refer to Page 6, Fourth Paragraph of the translation).  Therefore it would have been obvious to one of ordinary skill in the art to modify Yoshiharu’s fashion accessory to comprise a coupler having two end portions connected by a bottom wall, and a slot in communication with a bore hole, as taught by Min-Cheol, since Min-Cheol demonstrates that it is well-known to provide such a coupling for connected two ends of a linear fashion accessory into a loop for use as a hair tie, and since such a modification provides the advantage of permitting a user to easily change the size of the loop disposed about a user’s hair and to quickly and easily remove the fashion accessory from the user’s hair.  The combination of Yoshiharu and Min-Cheol discloses a flexible cord comprising a plurality of nodules and a plurality of filament portions disposed between each of the nodules, wherein a coupling is used to capture nodules of the flexible cord therein to form a loop to be worn about a user’s hair.  The combination does not disclose that the coupling is rigid, or that the coupling comprises a slot in each end and a bore hole in each end in communication with the slot; rather, the combination provides a single slot for purposes of capturing a plurality of nodules within the coupler.  The combination describes the cord as a “ball chain” (see Yoshiharu) and it well-known to provide couplers for ball-chains having the claimed configuration, as taught by Chou.  Chou discloses a similar device capable of being used as a fashion accessory (refer to Figures 1-11), comprising a cord (21) comprising multiple nodules (20) and a set of one or more filament portions (not labeled but are the portions of the cord disposed between each of the nodules), and a monolithic (best shown in Figures 1-2, 5-11), substantially rigid coupler (the coupler is intended to act as a stop, refer to Paragraph [0006] and therefore must have some level of rigidity to restrict movement of the chain when the coupler is at an upper most position as shown in Figure 11) comprising two end portions connected by a bottom portion (refer to annotated Figure below), wherein each end portion comprises a slot (10, 11) configured to allow one or more filament portions to be moved through the slot, each end portion further comprises a bore hole (102, 103) in communication with the slot in that end portion (best shown in Figures 3, 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupler of the combination of Yoshiharu and Mei-Cheol such that the coupler is rigid, and comprises a slot in each end and a bore hole in each end in communication with the slot, as taught by Chou, since Chou demonstrates that such a configuration is well-known in the art and since such a modification would have involved a matter of a change in shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill in the art. 

    PNG
    media_image2.png
    448
    408
    media_image2.png
    Greyscale

Regarding claims 4 and 20, the combination of Yoshiharu, Mei-Cheol and Chou discloses the fashion accessory of claim 1, as applied above.  Per the modification addressed in claim 1, the monolithic rigid coupler of Chou was incorporated into the fashion accessory of the combination of Yoshiharu and Mei-Cheol such that the flexible cord can be formed into a closed loop for wearing about a user’s body.  In order for the flexible cord to be formed into a closed loop, a first one of the nodules is configured to be captured within the first end portion of the two end portions when an adjacent filament portion is moved through the slot and into the bore hole of the first end portion and a second one of the nodules is configured to be captured within a second end portion of the two end portions when an adjacent filament portion is moved through the slot and into the bore hole of the second end portion, as this is the common and well-known manner of coupling ball chain cords such as that of the combination of Yoshiharu and Mei-Cheol.  Refer to Chou Figures 5 and 7 wherein a first and second nodule is shown to be captured within the first and second end portions, respectively.
Regarding claims 7-9, the combination of Yoshiharu, Mei-Cheol and Chou discloses the fashion accessory of claim 1, as applied above, wherein the fashion accessory is configured for use as a hair tie (refer at least to Yoshiharu’s Abstract), a jewelry item or a belt (since the fashion accessory permits the formation of a closed loop, whose size can be adjusted, the fashion accessory is fully capable of being used as a jewelry item such as being wrapped about a user’s wrist as a bracelet or the closed loop can be wrapped about a doll’s waist, a wallet or purse, or a small pet, thereby being configured for use as a belt).
Regarding claim 21, the combination of Yoshiharu, Mei-Cheol and Chou discloses the fashion accessory of claim 1, as applied above.  The combination does not thus far disclose that at least one of the multiple nodules comprises a substantially flat surface, rather, the combination depicts each of the nodules as being substantially spherical shaped (refer to Yoshiharu’s Figures 1-2, and 5).  Mei-Cheol discloses that the nodules may have different shapes including spherical, similar to that of the combination of Yoshiharu, Mei-Cheol and Chou, or alternatively to have shapes such as triangles or squares (refer to Page 6, second paragraph of the translation), wherein triangles and squares inherently have at least one substantially flat surface, thereby demonstrating that shapes having a substantially flat surface are functionally equivalent with shapes that are substantially spherically shaped when used as nodules in a fashion accessory.  The combination of Yoshiharu, Mei-Cheol and Chou discloses the claimed invention except for the teaching of at least one nodule having at least one surface having a  substantially flat surface.  Mei-Cheol demonstrates that shapes having at least one surface having a substantially flat surface are functionally equivalent with shapes that are substantially spherically shaped when used as nodules in a fashion accessory.   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fashion accessory of the combination of Yoshiharu, Mei-Cheol and Chou such that at least one of the multiple nodules has a substantially flat surface, as taught by Mei-Cheol, since Mei-Cheol demonstrates that the two shapes are art-recognized functional equivalents.
Regarding claim 22, the combination of Yoshiharu, Mei-Cheol and Chou discloses the fashion accessory of claim 1, as applied above.  Per the modification addressed in claim 1, the coupler of Chou was incorporated into the combination of Yoshiharu and Mei-Cheol’s fashion accessory, wherein Chou’s bottom portion comprises a first sidewall (left wall of coupler, refer to annotated Figure below) and a second sidewall, the coupler has a central width, measured between outer surfaces of the first and second sidewalls, at a position approximately halfway along a line between the bore holes of the two end portions, the coupler has a first maximum width (width between outer surfaces of first and second wall at widest portion of nodule), measured between outer surfaces of the first and second sidewalls, at a position partway along a line between one of the bore holes and the position of the central width (width between outer surfaces of first and second side walls at a position between the first and second nodule, refer to annotated Figure below).  Chou’s coupler does not explicitly state that the central width is smaller than the first maximum width; however, providing such a relation would be a mere matter of a change in shape of a component and it has been held that a change in shape is within the level of ordinary skill in the art.  Further, Chou provides a convexity on an outer wall thereof (refer to annotated Figure below) wherein the convexity appears to depict a reduction in width of the coupler at a central portion thereof.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fashion accessory of the combination of Yoshiharu, Mei-Cheol and Chou such that the central width of the coupler is smaller than the first maximum width of the coupler, since such a modification would have involved a mere change in the shape of a component of the invention and it has been held that a change in shape is within the level of ordinary skill in the art. 

    PNG
    media_image3.png
    284
    422
    media_image3.png
    Greyscale


Regarding claim 23, the combination of Yoshiharu, Mei-Cheol, and Chou discloses the fashion accessory of claim 1, as applied above.  Yoshiharu further discloses wherein the flexible cord is visibly elongated in the longitudinally stretched state as compared to the relaxed state (refer at least to Paragraph [0001] which states that the flexible cord “is elastic and freely expands and contracts”, wherein the expansion results in an increase in longitudinal length which will be visible). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US2011/0192195).
Regarding claim 24, Tsai discloses a fashion accessory (Figures 1-8), comprising: a flexible cord (best shown in Figures 2, 4, as the completed assembly of connection elements, 2, and ornamental elements 1, 3; wherein the cord is flexible since it is able to be formed into a loop) comprising multiple nodules (1, 3, 4, 5) and one or more filament portions (2), where the set of filament portions comprises a filament portion adjacent each nodule (best shown in Figures 2 and 4-8); and a monolithic, substantially rigid coupler (not labeled, but is the coupler best shown in Figures 1-2, 4, 7 connecting ends of the fashion accessory; the coupler is depicted as being a traditional ball chain coupler which are well-known in the art to exhibit substantial rigidity, thereby providing a substantially rigid coupler) comprising two end portions (referring to Figure 7, the top end and the bottom end of the coupler define the two end portions) connected by a bottom portion (refer to cropped and annotated Figure 7, below), wherein each end portion comprises a slot (refer to cropped and annotated Figure 7, below) configured to allow one of the one or more filament portions to be moved through the slot (refer to cropped and annotated Figure 7, below), each end portion further comprises a bore hole (refer to annotated Figure 7, below) in communication with the slot in that end portion, the multiple nodules are of a size allowing capture within one of the end portions.  Tsai does not explicitly disclose at least one nodule near each end of the flexible cord has a substantially spheroidal shape, and at least one nodule near a center portion of the flexible cord comprises a substantially flat surface; however, Tsai does disclose that the fashion accessory may comprise different shaped nodules including spheroidal and nodules having substantially flat surfaces (best shown in Figure 2 wherein the nodules are spherical shaped; Figure 4 wherein the nodules are elongated and rounded; Figure 5 wherein the nodules are substantially flattened and star shaped; Figures 7-8 wherein the nodules are substantially flattened and heart-shaped) and that the shape of the nodules may alternate along a length of the cord (best shown in prior art Figure 16).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai’s fashion accessory such that the nodules alternate between spheroidal shapes and a substantially flat shape such that the nodule having the substantially flat surface is disposed near a center portion of the flexible cord, since Tsai demonstrates that it is well-known to provide spheroidal shaped and nodules having a substantially flat surface within the same fashion accessory.

    PNG
    media_image4.png
    399
    449
    media_image4.png
    Greyscale


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Cousin et al. (US6401488).
Regarding claim 25, Tsai discloses the fashion accessory of claim 24, as applied above.  Tsai does not disclose wherein the at least one nodule near the center portion is substantially disk-shaped; however, Tsai does disclose that the nodules can “be made in a variety of shapes” and explicitly discloses shapes including spheroidal, flattened star-shaped, and flattened heart-shaped (refer to Figures 2, 4-5, and 7-8), thereby demonstrating that the shape of the nodules can be changed as a matter of design choice to affect a desired aesthetic.  Cousin discloses a similar fashion accessory (Figures 1-9) comprising a cord (best shown in Figures 3 and 4B) comprising a plurality of filament portions (16a) and a plurality of nodules (12, 22) disposed between the plurality of filament portions (refer to Figures 3, 4B), wherein the nodules are spheroidal shaped (12) and disk shaped (22, in light of Applicant’s specification, the disk-shaped nodules are shaped similar to nodules, 22, of Cousin), thereby demonstrating that it is well-known in the art to provide disk-shaped nodules on a fashion accessory.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further  modify Tsai’s fashion accessory such that the at least nodule near the center portion is substantially disk-shaped, as taught by Cousin, since Tsai demonstrates that the shape of the nodules can be changed and since Cousin demonstrates the disk-shaped nodules are well-known in the art and since such a modification would have involved a mere change in the shape of a component of an invention and it has been held that a change in shape is within the level or ordinary skill in the art.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Nettles (US2017/0347757).
Regarding claims 26-27, Tsai discloses the fashion accessory of claim 24, as applied above. Tsai does not disclose wherein both the nodules and the filament portions comprise a flexible, elastic material or an elastomer.  Nettles discloses a similar fashion accessory (10, Figures 1-7), comprising: a flexible cord (12) comprising multiple nodules (14) and one or more filament portions (not labeled, but is the linear portion of the cord disposed between adjacent nodules, best shown in Figure 4), where the one or more filament portions comprise a filament portion adjacent each nodule (best shown in Figure 4); and a monolithic coupler (16) connecting ends of the flexible cord, wherein the one or more filament portions and the nodules comprise a flexible, elastic material formed of an elastomer (the filament portions may be formed from “any suitable polymeric material, e.g., thermoplastic elastomer”, refer to Paragraph [0017], wherein polymers and TPE exhibit some elasticity; and that “the protrusions may be formed integrally with the cord…as a single continuous unit”, refer to Paragraph [0018] and the protrusions may be formed of a polymeric material having resilient properties including TPE, or rubber, refer to Paragraph [0019]; “In one embodiment, the protrusions 14 are made of a material that is more flexible than the slidable member 16, such that the protrusions 14 deflect inward toward the cord 12 as the slidable member 16 slides over the protrusion 14”, refer to Paragraph [0021]).  Refer additionally to Figures 1-7.  Chou discloses the claimed invention except for disclosing that both the nodule and the filament portions are flexible and elastic and that the filament portions are an elastomer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsai’s fashion accessory such that both the nodules and the filament portions comprise a flexible, elastic material or an elastomer, as taught by Nettles, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nettles (US2017/0347757) in view of Chou (USD939937), or alternatively as Nettles in view of Rafaelian (USD848308) and Chou (USD939937).
Regarding claim 28, Nettles discloses a fashion accessory (10, Figures 1-7), comprising: a flexible cord (12) comprising multiple nodules (14) and one or more filament portions (not labeled, but is the linear portion of the cord disposed between adjacent nodules, best shown in Figure 4), where the one or more filament portions comprise a filament portion adjacent each nodule (best shown in Figure 4); and a monolithic (best shown in Figures 3-4, and 6), substantially rigid (“rigid metallic material”, refer to Paragraph [0021]) coupler (16) comprising two end portions (left half and right half, refer to Figure 6) connected by a bottom portion (bottom wall of Figure 6), wherein the bottom portion comprises a first sidewall and a second sidewall (refer to annotated Nettles Figure 6, below), each end portion comprises a slot (refer to Paragraph [0023] which states that each of the apertures, 18, 22, may have an opening) configured to allow one of the one or more filament portions to be moved through the slot (when an opening is provided in arcuate portions 18, 22, said opening is configured to receive the filament portions and permit the filament portion to move therethrough), and each end portion comprising a bore hole (56) in communication with the slot in that end portion in (when the open segment/slot is formed within the apertures, the only structure to have the open segment/slot is the solid portion of 62, refer to Figure 6; thus, providing an open segment/slot results in a configuration wherein the slot is in communication with the bore hole).
	Alternatively, although Nettles discloses an opening (refer to Paragraph [0023]), the opening is not depicted in the figures.  Rafaelian discloses a coupling (Figures 1-8), similar to that of Nettles, comprising a bottom portion (refer to annotated Figure 4, below) and two end portions (refer to annotated Figure 4, below) wherein each end portion comprises a bore hole and a slot in communication with respective bore holes (refer to annotated Figure 4, below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nettles’ fashion accessory such that each end portion comprises a slot, wherein the slot is in communication with the bore hole of each end, respectively, as taught by Rafaelian, since Nettles discloses that an opening may be provided within each of the end portions and since such a modification provides the advantage of permitting a more easy attachment of the coupler to the fashion accessory.

    PNG
    media_image1.png
    418
    668
    media_image1.png
    Greyscale



Nettles or the combination of Nettles and Rafaelian does not explicitly disclose wherein the coupler has a central width measured between outer surfaces of the first and second sidewalls, at a position approximately halfway along a line between the bore holes of the two end portions, the coupler has a first maximum width, measured between outer surfaces of the first and second sidewalls, at a position partway along a line between one of the bore holes and the position of the central width, the central width is smaller than the first maximum width, and the coupler is symmetric about a symmetry plane passing through the slots in the two end portions; however, Nettles does disclose “the first aperture 18 and the second aperture 22 may have an open segment” (refer to Paragraph [0023]), wherein an open segment constitutes a slot and providing said opening/slot in each of the closed loops, permits the filament portions to be moved therethrough.  
Chou discloses a coupling for a ball chain, having bore holes (not labeled, but best shown in Figure 1, as the two holes extending through the width of the coupler; and Figures 1-2 which show the ) for which portions of a flexible cord may be extended, and a bottom portion (not labeled, but best shown in Figures 3 and 4), wherein the bottom wall is substantially flat in the area corresponding to the bore holes, and at a center portion, a recess is provided.  Modifying the bottom portion of the coupler of Nettles or the combination of Nettles and Rafaelian provides the coupler having a central width (W1, refer to modified Nettles Figure 6, below) measured between outer surfaces of the first and second sidewalls, at a position approximately halfway along a line between the bore holes of the two end portions, the coupler has a first maximum width (W2, see modified Nettles Figure 6, below), measured between outer surfaces of the first and second sidewalls, at a position partway along a line between one of the bore holes and the position of the central width, the central width is smaller than the first maximum width, and the coupler is symmetric about a symmetry plane passing through the slots (since the slots extend an entire height of the coupler, a plane passing anywhere through the height of the coupler will also pass through the slots, thus a symmetric plane is the plane passing vertically through the cross-section of Figure 6, or substantially horizontally through Figure 4, refer to annotated Figure Nettles Figure 4, below) in the two end portions (refer to modified Nettles Figure 6, below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fashion accessory of Nettles, as evidenced by Rafaelian such that the coupler have a recess disposed in the bottom wall, as taught by Chou, as a matter of design choice, since such a modification would have involved a mere change in the shape of a component of an invention and it has been held that a change in shape is within the level of ordinary skill.

    PNG
    media_image5.png
    295
    673
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    673
    1096
    media_image6.png
    Greyscale

Regarding claim 29, the combination of Nettles and Chou, or the combination of Nettles, Rafaelian, and Chou discloses the fashion accessory of claim 28, as applied above. Nettles further discloses wherein each end portion is configured to capture a nodule of the flexible cord when an adjacent filament portion is moved through the slot and into the bore hole of the end portion (“the protrusions 14 deflect inward toward the cord 12 as the slidable member 16 slides over the protrusion 14”, refer to Paragraph [0021], thus, the nodules are captured within the end portions when a user pulls the cord therethrough).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Okamura (US2008/0256979) Figure 61 discloses a ball chain having “balls 372…made of, e.g. an elastic material…configured such that when they are pulled with not less than a predetermined force, they can pass through the outer side retainer ring 364”; Parein (US4617001) discloses a toy comprising a short strand of nodules, wherein the nodules alternate between spherical elements (7) and flat elements (17); refer additionally to Taubner (US3685284) and Urich (US1423280).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799